Opinión disidente del
Juez Asociado Señor Negrón Fer-nández.
Por segunda vez José Soto Zaragoza — uno de los perso-najes del hampa, dedicado al juego ilegal de la bolita — es-capa de las garras de la ley.
Primero — con mi voto a favor y sin intervención del Juez Asociado Sr. Snyder — revocamos una sentencia en su contra, *84por el fundamento de que la evidencia que sirvió de base a su convicción fué obtenida mediante un registro ilegal efec-tuado en el cuartel de la policía, por haber sido igualmente ilegal su arresto previo. Pueblo v. Soto, 71 D.P.R. 830.
Ahora — con mi disenso — el Tribunal confirma un fallo anulando una sentencia en su contra, bajo la teoría de que su convicción fué obtenida mediante fraude, habiendo con-sistido éste en que ciertas listas de números de- bolita — que se admitieron en evidencia en el juicio contra él — fueron pues-tas en el automóvil en que se encontraba por un miembro de la detective con el único fin de fabricar un caso en su contra.
La opinión del Tribunal acepta las conclusiones — erró-neas a mi juicio — a que llegó el tribunal inferior a base de prueba desacreditada y esencialmente perjura, y condena de antemano, injustificadamente, con dureza implacable, a varios —uno en particular- — de los miembros de la detective, como autores de una criminal conspiración para obtener la con-vicción de José Soto Zaragoza y Harry Lake Penn por infrac-ción a la sección 4 de la Ley de Bolita.
Si detestable y atentatorio “al corazón de nuestras insti-tuciones democráticas” es una conspiración entre oficiales de orden público para lograr la convicción de dos ciudadanos con prueba perjura y evidencia ajena, en igual forma peli-groso y atentatorio a la permanencia y disfrute de la demo-cracia en una de. sus más vitales funciones — la función judicial — es permitir que se destruya la virtualidad de los fallos de los tribunales dejándolos a merced de quienes, en su propio interés, tejen con falsos testimonios — tomando ventaja de un hecho que pertenece al campo de sus propias , activida-des clandestinas — la madeja de un fraude inconcebible para dar color a la leyenda de una conspiración fraguada entre oficiales de orden público para condenar a esos dos ciuda-danos.
Al igual que lo hace el Tribunal en su opinión — ya que de ello no puede prescindirse al considerar la prueba que tuvo ante sí el tribunal inferior para anular por fraude la senten-*85cia condenatoria — he de comenzar haciendo mi propio resu-men, tanto de la prueba pasada en'el juicio contra José Soto Zaragoza y Harry Lake Penn, como de la pasada en la vista de la moción sobre nulidad de sentencia.
LA PRUEBA PASADA EN EL JUICIO.
Modesto Castro, detective, declaró que el 27 de mayo de 1950 prestaba servicios como tal en la zona metropolitana, en el escuadrón contra el vicio comandado por el Sargento Luis V. Costas. Como a las 11 de la noche se encontraba en el cuartel de la detective en la Parada 6% en la Avenida Fernández Juncos, en San Juan, con tres “arrestados” por ley de bolita. Llegó un joven como de 23 años, blanco, y se dirigió al testigo inquiriendo por qué estaban arrestados aquellos tres “jóvenes”. Castro le preguntó que qué paren-tesco tenía y si andaba con ellos, a lo cual aquél contestó: “No, yo ando con Chichi”. Castro volvió a preguntarle “¿dónde está Chichi?”, contestándole el joven de referencia “Yo no sé”. Entonces el Sargento Costas instruyó al testigo para que diera una vuelta “por ahí” con Quiñones, otro detective.
Castro y Quiñones salieron del cuartel y caminaron por el lado sur de la Avenida Fernández Juncos en dirección a San Juan, Quiñones por el lado de adentro y el testigo por el lado de afuera, hasta que llegaron a una guagüita comer-cial vieja detrás de la cual estaba estacionado un automóvil Cadillac. Dentro de éste y en el asiento delantero, estaban los acusados con la luz interior encendida. Tanto la gua-güita comercial como el automóvil Cadillac miraban en dirección de San Juan a Santurce, a su derecha, contiguos a la acera. El automóvil estaba estacionado a 5 ó 6 pies de distancia de la guagüita, frente a “la entrada para el muelle número doce”.
Al lado del cuartel de la detective, con un callejón que los separa, está el edificio de la “Pontiac”, luego otro edificio y por último un puesto de gasolina que hace esquina con la ca-*86lie de entrada al Muelle núm. 12. Desde la guagüita, el cuartel quedaba “a una distancia más o menos de la esquina de la calle San José”, “aproximadamente a 70 pies”. Cuando el testigo pasó la guagüita,- estando a 6 u 8 pies de distancia, vió el automóvil Cadillac y en él a los acusados, que tenían en sus manos listas de papel, con números de tres cifras y unidades a la derecha. Aun cuando la luz interior del auto-móvil estaba encendida, Castro usó también su linterna (,flashlight) “para estar más seguro”. Harry Lake Penn ho-jeaba las listas que tenía en sus manos a la altura de la correa y Soto Zaragoza pasaba las que tenía de una mano a la otra, “las barajaba moviéndolas de un lado a otro”. Al notar los acusados la presencia de los detectives, Lake Penn pasó las listas que tenía en- sus manos a Soto Zaragoza y éste las juntó y las tiró a la parte de atrás, al piso del auto-móvil. Lake Penn, que estaba sentado frente ,al guía del automóvil, trató de poner éste en marcha, pero Castro le quitó el “switch”. “Fué una cosa momentánea”, declara Castro “una cosa rápida. El otro [Soto] que tira la lista y yo que cojo el suiche.” Castro indicó a Quiñones que co-giera lo que Soto había tirado, abriendo Quiñones la puerta trasera derecha del automóvil y ocupando las listas. Enton-ces Castro le dijo a Lake Penn que le dejara el guía, que iba a guiar. Este se echó hacia su derecha, donde estaba Soto Zaragoza, y Castro guió el automóvil desde donde se encon-traba hasta frente al cuartel.
Ya en él cuartel, fué registrado Soto Zaragoza,' encon-trándosele en el bolsillo derecho del gabán, entre otros, un papel amarillo con números impresos de tres cifras a lo que el testigo se refiere como “números limitados a cuatro dóla-res.” Entre las listas de números de tres cifras que el testigo vió en las manos de Harry Lake Penn estaba una “grande” que empezaba con el número p 101 y contenía después las letras “C.B.” y luego el número 15, o sea la cantidad de dinero con la cual se jugaba dicho número combinado. El testigo explicó que las letras C.B. querían decir “combinado”, o sea *87que se estaban jugando todos los números de tres cifras que pudieran hacerse combinando los tres números contenidos en el 101.
Cuando Castro condujo el carro hasta el cuartel, Qui-ñones ocupó el asiento de atrás. El carro fué estacionado “en el callejoncito” frente al cuartel. De allí bajaron los detectives con los acusados, llevando a éstos ante el Sargento Cos-tas. Allí fué que Castro registró a Soto Zaragoza encon-trándole, además de los papeles ya mencionados, una cartera en el bolsillo izquierdo trasero conteniendo dinero. Castro no contó el dinero, aun cuándo abrió la cartera y la examinó y vió billetes de $10 y $20, “una gran cantidad de dinero”. Le' devolvió la cartera sin ocuparle el dinero. Después de esto, Soto Zaragoza “alegó” que él tenía en su automóvil unos documentos de inscripción de caballos y que los detectives eran responsables de esos documentos, a lo que Castro le indicó si él quería fueran a registrar el carro y se los devolverían, asintiendo Soto Zaragoza. El registro lo verificaron los detectives Quiñones y Castro. Ni Costas ni los otros detectives en el cuartel intervinieron en el registro. En el baúl del automóvil encontraron botellas de whisky y en el “dash” tenía billetes de la lotería y unos documentos de inscripción de .caballos. La declaración de este testigo termina en la si-guiente forma mientras repregunta el abogado defensor:
“P. ¿Testigo, por primera vez cuando ustedes se acercaron al carro lo registraron el carro en ese sitio?
R. No, señor.
P. ¿Cuando lo registraron frente al cuartel lo registraron antes del requerimiento del señor Soto?
R. Después del requerimiento del señor Soto. Primero ha-bló conmigo y me llamó y me dijo que lo ayudara en ese caso y que pasara luego por la casa.
Hon. Juez: ¿Cómo fué?
R. Me dice a mí José Soto Zaragoza que lo ayudara en ese caso y que-después pasara por la casa de él.

Ledo. Archilla Laugier:

*88P. ¿Se lo dijo en presencia de quién?
R. De nadie.
P. ¿ En el Cuartel de la Detective ?
R. En una cunetita donde hay un murito.
P.. ¿Le dijo eso a usted?
R. Sí, señor.
■Ledo. Archilla Laugier: Pues nada más, señor juez.” (Bas-tardillas nuestras.)
Cuando terminó su declaración el detective Castro eran las doce menos diez de la mañana. El abogado defensor no deseaba que el testigo que había declarado pudiera juntarse con los demás porque había “facilidad de comentar el caso” y solicitó que se comenzara con el siguiente testigo. Enton-ces ocurrió el siguiente diálogo:
“Hon. Fiscal: ¿Cuál es el interés en que se traiga ese tes-tigo ahora?
Hon. Juez: Yo no veo.
Ron. Fiscal: Que me lo diga el abogado.

Ledo. Archilla Laugier: Porque ese testigo va a decir la verdad.

Ron. Fiscal: ¿Lo sabe el abogado?
Ledo. Archilla Laugier: Lo sé.” (Bastardillas nuestras.)
El juez inferior ordenó entonces que el testigo Federico Quiñones Padró — el otro testigo de cargo con el cual el fiscal había anunciado que terminaría su caso — quedara bajo las reglas de la corte y que el márshal le acompañara a almorzar, que no permitiera que persona alguna le hablara sobre nin-gún asunto y que regresaran inmediatamente al tribunal.
Federico Quiñones Padró, al ser llamado al reanudarse el juicio en la sesión de la tarde, declaró que era detective y que en la noche del 27 de mayo de 1950 prestaba servicios como tal en la zona metropolitana, en el escuadrón contra la prostitución que estaba a cargo del Sargento Luis V. Costas. Como a las once de la noche vió a los acusados en un automóvil Cadillac que estaba estacionado entre el Muelle núm. 12 “y la entrada al puesto de gasolina a la Pontiac”, a una dis-tancia “como de 400 y pico de pies aproximadamente” del *89cuartel de la detective . El carro miraba hacia Santurce y delante de éste había una guagua comercial. (Según la transcripción de evidencia, el testigo primero situó la guagua a una distancia de 14 a 16 pies del carro y en seguida sitúa la posición del automóvil “como a 6 pulgadas de la guagua”.)
Quiñones y Castro caminaron desde el cuartel por la acera hacia San Juan después que Castro al ser preguntado por un muchacho que llegó al cuartel que por qué estaba preso un tal “Pichín” llamó al testigo y salieron en la dirección indicada. Quiñones caminaba por el lado interior de la acera y Castro por la parte de afuera. Ambos llevaban linternas (flashlights). Al llegar al automóvil Cadillac el testigo alum-bró y vió “en forma de unos números” en manos de los acusados de “cuatro cifras, de cinco, en papeles amarillos, colorao”. Castro agarró a Harry Lake Penn que estaba sentado en el asiento delantero frente al guía, diciéndole a Quiñones “Móntate alante y vamps para el cuartel”. Soto Zaragoza comentó “Vamos para donde ustedes quieran”. Al llegar al cuartel en el automóvil, el testigo, que había ocupado periódicos, billetes de la lotería y una lista de lo-tería, así como papeles de cuentas de colmados “unas libre-tas así cuadradas”, subió con dicho material y lo puso sobre la mesa de retén. El detective Rivera Rosa salió hacia afuera para registrar el automóvil, llamando al testigo también para que lo registrara. Al abrir Quiñones la puerta encontró en el asiento de atrás, en el suelo, un paquete de “37 listas de bolita”, diciéndole a Rivera Rosa “No busques más, aquí está la evidencia”. Confrontadas con las que el fiscal tenía en su poder y que habían sido previamente identi-ficadas por el detective Castro, Quiñones negó haber visto dichas listas con anterioridad a ese día. Entonces el fiscal le presentó una declaración jurada que admitió el testigo ha-ber prestado ante el fiscal el día 28 de mayo de 1950 en la fiscalía y haber firmado en su presencia. De ahí en adelante el interrogatorio del fiscal se desarrolló en la siguiente forma:
*90“Hon. Fiscal: Léala en su totalidad.
(El testigo lee la declaración.)
R. Aquí dice que el detective Castro ....
Hon. Fiscal: No diga lo que dice, cuando usted acabe de leerla me lo informa así.
P. ¿ La terminó de leer en su totalidad ?
R. Sí, señor.
P. ¿Dígale al tribunal si eso que dice ahí el fiscal lo obligó a que lo dijera?
R. A mino me obligaron.
P. ¿Lo dijo libre y voluntariamente?
R. Lo dije voluntariamente.
P. Ahora dígale al señor juez si es cierto o no es cierto que usted dijo que usted notó al llegar al carro que estos dos acu-sados manipulaban con números con guión, de tres cifras y uni-dad a la derecha, ¿dígame si eso es cierto o no?
R. Yo digo que vi números, yo no tengo vista, vamos a decir a una distancia de 14 pies yo vi números.
P. ¿De manera que usted no dijo esto que dice aquí, números con guión y números a la derecha que los vió en manos de estos acusados ?
R. Cuando los ocupé.
P. ¿Dígale al señor juez si es cierto o no es cierto que usted dijo que vió cuando Harry Lake Penn, este señor que está aquí, trató de poner el carro en marcha y Modesto Castro le echó mano ? .
R. Le echó mano al carro, volvió y le dió al suiche otra vez.
P. ¿Y mire a ver si es cierto y dijo, Chichi al lado de él, Chichi las cogió junta con las que tenía en la mano izquierda y trató de prender el carro; mire a ver si lo dice ahí o lo puso el fiscal, lo dij o usted o lo puse yo, mire a ver ?
R. Lo dice ahí.
P. ¿Quién dijo eso?
R. Lo dije yo.
P. ¿Lo dijo usted en la oficina mía?
R. Sí, señor; para corroborar la acusación tengo que decir que lo vi.
P. ¿Eso no se lo dijo el fiscal que lo dijera?
R. No me lo dijo nadie.
P. ¿Lo dijo usted ante mí?
R. Sí, señor.
P. Mire a ver si es cierto que usted dijo, ahí procedimos al *91arresto de dichos individuos y la confiscación del carro; que al llegar al cuartel procedimos al registro del carro.
R. Sí.
P. Y el detective Castro encontró en la persona de Chichi, Soto Zaragoza (mírelo ahí) unos papeles con números de bolita o sea números de tres guarismos y números a la derecha.
R. Sí.
P. ¿Mire a ver si es cierto . . . .?
R. Yo registré a este señor.
P. ‘Yo registré a este señor’, usted señala para fines de récord a Harry Lake Penn.
P. Mire a ver si usted declaró lo que dice aquí: que al llegar al muelle número dos con las luces dentro prendidas del carro, detrás de la guagüita comercial, nos dirigimos a dicho automóvil, yo por el dado derecho y Castro por el izquierdo.
R. Es el 12.
Hon. Fiscal: Aquí dice 2 pero es el 12.
R. 12.
P. Alumbramos con un flashlight cada uno.
R. Llevaba flashlight.
P. Al notar que manipulaban y que pasaban este material de bolita porque se le veía con números de guión y números a la derecha. Mire a ver si es cierto.
R. Yó vi números.
P. ¿En manos de quién?
R. En manos de este señor porque estaba bregando con unos números de lotería que tenían alante. Yo aseguro que vi números.
Hon Juez: ¿El tenía números dice usted?
R. Tenía números de lotería.

Hon Fiscal:

P. ¿Dónde están?
R. Se lo entregarían, no sé.
P. ¿Esas listas que están ahí, dónde se ocuparon, las listas que le mostré ahorita a usted ?
■ R. Las listas que se ocuparon en ese automóvil, es. una lista que estaban con un pinchacito.
P. ¿Mire a ver si son éstas, señor? Ese es el pinchacito que usted dice.
R. Ese es el pinchacito, estaban pegadas.
P. ¿Dónde ocuparon esas listas?
R. En el asiento de atrás del carro.
*92P. ¿Quién tiró esas listas en el asiento?
R. Yo las encontré allí, el que las tiró lo sabrá, el que las tiró.
P. ¿Ahora dígame una cosa, si usted después de haber pres-tado esta declaración que usted dice que prestó ante el fiscal, dígale al honorable juez si posteriormente a esta fecha usted compareció ante el fiscal para decirle que esto que dice aquí no es lo cierto?
R.

Hon. Juez: Conteste.

P. ¿Que si usted en alguna ocasión después del 26 de mayo en que usted prestó, que usted acepta que prestó esta declaración, si usted se ha dirigido al fiscal para decirle que lo que dice aquí no es la verdad?
R. Le voy a decir una cosa.

Hon. Juez: Conteste.


Hon. Fiscal: Conteste si ha venido donde mí.

Hon. Juez: La corte le instruye que conteste en forma cate-górica las preguntas que le haga el señor fiscal.

Hon Fiscal:

P. ¿ Que si usted ha venido donde mí a decirme que esto que dice aquí no es la verdad, en una fecha posterior?
R. Yo no se lo he dicho a usted, yo no le he dicho nada.
P. ¿A pesar de que dice'otra cosa?
R. Estoy diciendo la verdad en nombre de la ley de Dios.
P. ¿Entonces ésta es la declaración?
R. Esa fué la declaración.
P. ¿La prestó en la Fiscalía ante mí?
R. Ante usted.
P. i Lo que dice fué lo que usted dijo?
R. Sí, señor.
P. ¿Nadie lo obligó a decir esto, lo dijo usted?
R. Lo dije yo.
P. ¿Entonces lo cierto que ese material se le ocupó a estas dos personas?
■ R. Estaba en el asiento de atrás en el suelo.
P. ¿Cuando llegaron usted vió los números dice que este señor tenía ?
R. Yo ocupé unas listas de lotería de premios de ésas y unos billetes de la lotería ordinaria y extraordinaria y una escritura de hipoteca de veintidós mil o treintitrés mil pesos, eso lo ocu-paron en el cuarted.
*93P. ¿Qué hacía este señor?
R. Estaba sentado allí.
P. ¿Y el otro?
R. Sentado.
P. ¿Qué hacían?
R. Sentados.
P. ¿Qué más hacían?
R. Estaban sentados.
P. ¿Qué estaban haciendo?
R. Estaban con unos papeles en la mano. '
P. ¿Papeles de qué?
R. De lotería y una lista de lotería y unas libretas como de banco.
P. ¿Dónde están esas listas de lotería? Usted como detective debe saberlo.
R. Se llevaron al cuartel como propiedad de él.
P. ¿Usted todavía es detective?
R. Yo creo que me voy a ir de la detective.
P. ¿Por qué se va a ir?
R. Por un asunto familiar que yo tengo que usted lo conoce. Esto mismo me tiene en confusión señor juez.” (Bastardillas nuestras.)
La repregunta de este testigo se inició con la siguiente explicación por él ofrecida para justificar las variaciones en su testimonio en el juicio con relación a su declaración jurada ante el fiscal:
“Repregunta de la Defensa:

Ledo. Archilla Laugier:

P. ¿Quiñones, usted ha prestado juramento de decir verdad en esta tarde?
R. Sí, señor.
P. ¿Usted ha contestado las preguntas del distinguido fiscal?
R. Sí, señor.
P. Usted ha tenido durante varios incidentes deseos de diri-girse al juez para explicar algo. Yo le pido que explique al juez lo que ha querido explicar.
R. Señor juez, yo estaba esperando esta oportunidad, yo he tenido un problema en casa que hacen ...
Hon. Juez: Hable en alta voz.
R. Perdí un hermano a consecuencia de un accidente de *94automóvil y perdí mi padre a los 32 días y a consecuencia de eso tuve que ingresar una hermana mía en el Manicomio Insular. Esto mismo me hace que dé esa, declaración jurada que he admitido que fué jurada.
Ron. Juez: ¿Lo que dice ahí es cierto?
R. Le 'presté una declaración al fiscal que tenía ciertos erro-res, confusiones, errores y he querido venir con mi alma y mi conciencia tranquila.
Ledo. Archilla Laugier: Quiero que a tenor con su concien-cia limpia le explique la verdad de los hechos que se. están ven-tilando aquí hoy al señor juez.
R. Le expliqué al señor fiscal que a ese señor no lo conozco, la primer vez.
Ron. Juez: ¿A cual?
R. A ese señor, ése que está ahí.
Ron. Juez: ¿Soto Zaragoza?
R. Sí, señor. Los otros detectives lo conocen a él. Yo no he tenido, entiende, que ir donde una persona que viola la ley a pedirle una peseta, soy un hombre honrado.
Hon. Juez: ¿A alguien lo hace?
R. Yo no digo que lo hacen, quiero decir que no he tenido qué ir a ocuparlos nunca, puedo decirlo. En cualquier sitio le doy prestigio al cuerpo de la policía y se lo daré , aun fuera de él. Ya estoy con la conciencia limpia.

Ledo. Archilla Laugier:

P. ¿Quiere mucho ese prestigio?
R. Soy un hombre honesto, pertenezco a una secta.
P. ¿Perdió su padre, en qué fecha, me perdona que traiga ,este recuerdo a su memoria, en qué fecha perdió a su padre?
R. El día 28, al otro día de haber pasado esto.” (Bastar-dillas nuestras.)
Luego de la anterior explicación, el testigo repitió sus-tancialmente la declaración dada por el detective Castro en cuanto a la forma en que se acercaron al automóvil desde el cuartel. Entonces continuó diciendo que vió a Lake Penn con unos papeles amarillos, los que éste pasó a Soto Zara-goza. Al subir al asiento delantero ocupó los billetes y la lista de lotería. Castro dió la llave del automóvil a Lake Penn, quien guió hasta el cuartel de la detective. Frente al cuartel, al bajar del automóvil, Soto Zaragoza le dijo al *95detective Castro que registrara el carro. Castro sacó del baúl una botella de whisky. En ese momento Quiñones es-taba en el cuartel “chequeando números de la lotería a ver si había más números de bolita”, y al ser llamado por Rivera Rosa para el registro del carro fué que encontró las listas de bolita en la forma anteriormente dicha. Excepto Rivera Rosa y el detective Castro, ninguna otra persona se acercó al automóvil mientras Quiñones estaba en el cuartel. Castro registró a Soto en el cuartel ocupándole “unos papeles, pedazos como de cuatro o cinco pulgadas con distintos núme-ros”. Esa misma noche, como a las tres de la mañana, el testigo y el Sargento Costas arrestaron a Lake Penn en un taxi en la Parada 15. El Juez Rodríguez Aponte señaló a Soto una fianza de $5,000 y a Lake Penn una de $1,000 para su libertad provisional. “Estaban trancados los dos en la jaula del cuartel”.
El tribunal admitió en evidencia, con la oposición de la defensa, las 37 listas de números de tres cifras con unida-des a la derecha y demás documentos que fueron ocupados a los acusados, según el testimonio del detective Castro. Tam-bién admitió, sin oposición, la declaración jurada prestada por el detective Federico Quiñones Padró ante el fiscal, que éste ofreció a los fines de tachar su credibilidad.
La prueba de los acusados comenzó con el testimonio de Ramón Pérez Méndez, quien dijo tener 19 años de edad y vivir en la calle Monserrate. A las once de la noche del 27 de mayo de 1950 se encontraba en el “Blue Room” en San-turce, un negocio de su padre, estando allí además de éste y el testigo José Soto Zarágoza. Su padre recibió una llamada telefónica para que le diera aviso a Harry Lake Penn de que su hermano Luis Santos Lake estaba preso. Así lo hizo aquél. Apareció entonces Soto Zaragoza (Chichi) con el carro Cadillac. Pérez y Soto esperaron que Lake Penn se vistiera, yéndose a vestir también Pérez, quien luego se subió al automóvil “por curiosidad”. Llegaron “frente al cuar-tel” bajándose el testigo del carro y preguntando, al detec*96tive Castro cuál era la denuncia. Como venían desde San-turce, al bajarse Pérez, Lake Penn y Soto siguieron para virar el automóvil y cogerlo frente al cuartel “para venir a ver si había que poner fianza o algo”. Estacionaron el carro “frente del Departamento del Trabajo al lado de la Pontiac”. Desde donde estaba el testigo en la puerta del cuar-tel al sitio donde pararon el automóvil había “de 5 a 10 pies”. El carro paró entre el cuartel y el edificio de la Pontiac, donde hay un “pasadizo”.-
Al inquirir Pérez “cuál era la denuncia “de Luis Santos”, Castro le dijo “usted anda con Chichi” y entonces Castro y el detective Quiñones “vinieron donde Chichi con un ‘flashlight’ ”. El testigo se fué con ellos. Castro se acercó por el lado, del chófer y Quiñones por el otro lado pero no le ocuparon nada a los acusados. Ni Soto ni Lake Penn tenían nada en sus manos, ni listas de lotería ni billetes de lotería. Entonces “rebuscaron el carro y entonces se me-tieron dentro”, Castro delante y Quiñones atrás. Pérez trató también de subir al automóvil pero Castro le dijo que no, que se fuera para el cuartel, caminando los otros en el automóvil como 10 pies “y lo pararon frente al cuartel”. Castro se quedó en el automóvil y Quiñones subió donde el Sargento Costas, regresando otra vez con dos detectives más. Registraron el carro nuevamente. Al momento de estar registrándolo apareció Quiñones “con páginas de bo-lita que había sacado .de la parte atrás del carro.” Enton-ces Soto dijo “cómo diablos me van a meter preso”, contes-tándole Quiñones “es imposible que yo vaya a meterle bolita en el carro puesto que no lo conozco a usted”. Soto les decía “esto, les va a costar caro a ustedes, ustedes no me pueden meter preso de esta manera”. Mientras el testigo estuvo allí no vió que registraran a Soto ni a Lake Penn. Después que Quiñones encontró las páginas de bolita en el carro, Pé-rez se marchó para su casa y no vió nada más.
Jaime Cabré, Jr., contable de la City Taxi, Inc., que se dedica a la, transportación de pasajeros, declaró que la noche *97del 27 de mayo de 1950, según los records de llamadas de dicha corporación, aparecía una del cuartel de la detective para un viaje a Bouret 506 en el carro número 14 guiado por Salvador Arcelay, de 12:20 hasta 12:50 A.M. cuyo im-porte fué un dólar.
Salvador Arcelay, chófer de la City Taxi, recibió ins-trucciones por radio teléfono para ir al cuartel de la detective. Allí el acusado' Lake Penn tomó su taxi y llenaron el carro de unas cajas llevándolo a la calle Bouret núm. 506 donde lo dejó.
Harry Lake Penn, acusado, declaró que el 27 de mayo de 1950 a las diez de la noche estaba durmiendo en su casa cuando fué Ramón Pérez y lo llamó informándole que su her-mano Luis Santos Lake estaba preso, según llamada recibida por el padre de Pérez. El testigo se vistió y al salir en-contró a Soto en el carro. Se dirigieron al cuartel de la detective. “Entonces cuando pasé frente al cuartel poco a poco estaba Castro en la puerta del cuartel y se quedó mi-rando el carro . . . entonces yo di la vuelta y paré el carro frente a la entrada que divide el cuartel y el edificio de la Pontiac.” (Bastardillas nuestras.) Enfrente hay una ofi-cina del gobierno.
Los detectives Castro y Quiñones bajaron del cuartel, Castro por el lado del testigo y Quiñones por el de Soto y les alumbraron las caras con un “flashlight”. Ni Lake Penn ni Soto tenían nada en sus manos en esos momentos. Esta-ban esperando que bajara Ramoncito (se refiere al testigo Ramón Pérez Méndez). El testigo preguntó a Castro por qué los alumbraba y éste dijo “Nada”, abriendo la puerta delantera “y empezó a buscar en el carro” diciéndole a Qui-ñones “Móntate ahí alante”. Soto protestó diciéndoles “Us-tedes no se pueden montar aquí” pero Castro volvió a decir a Quiñones que se subiera, y éste subió al asiento delantero. El carro estaba “como a diez pasos” del cuartel. “Ramón se iba a montar” pero Castro le dijo que no. “Al ver la acti-*98tud de él [de Castro], violenta le, di para alante y cuando paré frente al cuartel le di la llave.”
Así las cosas, Quiñones se fué para el cuartel y Castro fué a abrir el baúl. Al no poder abrirlo le pidió al testigo, que lo hiciera y cuando éste levantó la tapa del baúl se vie-ron unas cajas de bebidas que allí había. Soto y Lake Penn comenzaron a sacarlas. En eso regresó Quiñones con otros dos detectives, Luis Parrilla y Rivera Rosa. Mientras saca-ban las cajas, Quiñones abrió la puerta, diciendo: “Y esto que está aquí, no busquen más”. Soto le dijo “Eso ustedes lo han metido ahí, la gente no se mete así a la cárcel”. Hasta ese momento no lo habían registrado a él ni a Soto. Al poco rato se llevaron a Soto para dentro del cuartel.
El Sargento Costas bajó y le pidió al testigo que abriera el compartimiento de guantes del carro. Este lo hizo, sa-cando “unos billetes y unos documentos de inscripción de caballos”. Costas le dió órdenes a Rivera Rosa para que hiciera un inventario y Lake Penn lo firmara. El inventario incluyó las botellas, las cajas de bebidas y el documento de inscripción de caballos, diciéndole Costas “Usted se puede llevar todo eso”. Así lo hizo en un taxi que le llamó un detective y lo llevó a la calle Bouret núm. 506. De aquí el testigo dice que “cogí el otro carro y volví para la 15 y es-taba hablando con los muchachos y me dicen: ‘Cómo es eso que a ti te soltaron’. Yo no estaba metió en ese revolé y me fui a guardar el carro y cuando lo estoy cerrando, como a las dos horas y pico que estoy cerrando el carro se apa-rece el Sargento Costas, Quiñones, Parrilla, Rivera Rosa y Castro.” Estos, menos Costas, le registraron el carro. El testigo' les dijo “regístreme uno solo porque ahora mismo nos metieron unos papeles frente al cuartel”. Nada encontra-ron, pero no obstante fué arrestado — como de tres a tres y treinta de la mañana — e ingresado en la Cárcel de la Prin-cesa después de llevarlo donde el juez.
A pesar de haber sido el chófer de José Soto Zaragoza como por diez o quince años, el testigo sabe que Soto “tiene *99muchas casas, en Barrio Obrero y en la Parada 15”, pero que “además de casas no sé” qué más tiene. Cuando llegó a la cárcel ya Soto había salido. Al ser preguntado por el fiscal “¿Estas listas, señor, de dónde fué que salieron?” con-testó “Esas listas fué que el señor detective Quiñones subió al cuartel y bajó en unión a los otros detectives. Yo vi que apeó Quiñones y abrió la puerta y dijo 'Estos papeles que están aquí, no busquen más na’ ”. El testigo vió esa noche al juez municipal en el cuartel.
Se estipuló por el .fiscal y la defensa que de declarar el funcionario que hizo el ingreso de José Soto Zaragoza en la cárcel, dicho testimonio sería en el sentido de que entre los efectos que “entregó allí José Soto Zaragoza no se encontraba la cartera y que sí tenía la suma de $1,937”.
Sometido así el caso, el Juez Francisco Torres Aguiar, que presidía el tribunal, dando entero crédito al testimonio del detective Modesto Castro — aparte de considerar que el del detective Federico Quiñones Padró corroboraba en sus-tancia el de Castro, no obstante las contradicciones entre su testimonio prestado en el juicio y el prestado ante el fiscal ■ — declaró culpables a los acusados y los sentenció.'a cumplir, a José Soto Zaragoza la pena de dos años y Lake Penn la pena de un año de cárcel.
El juicio se celebró el 30 de junio de 1950 habiéndose dic-tado la anterior sentencia en esa misma fecha. El 3. de julio siguiente los acusados solicitaron del juez sentenciador que dejara sin efecto la sentencia por el fundamento de que “los acusados han descubierto prueba que habrá de conven-cer al tribunal de su inocencia, proponiéndose para ello for-mular una petición de nuevo juicio, impidiéndoselo el hecho de que la corte dictó sentencia en el caso.” La moción de nuevo juicio fué radicada el día 10, alegándose en ella, en lo pertinente, lo que sigue:
“2. Que en el acto del juicio los acusados sostuvieron como defensa que los hechos que se les imputaban eran el resultado de una confabulación por parte de los testigos del Pueblo de *100Puerto Rico quienes colocaron en el automóvil ocupado por los acusados la evidencia que tendía a incriminarlos y en vir-tud de la cual fueron condenados.
“3. Que los acusados han. descubierto nuevas pruebas que de haber sido presentadas en el acto del juicio hubieran variado el resultado del mismo, obteniendo los acusados una sentencia absolutoria, consistente dicha prueba en la declaración del tes-tigo Luis Santos a los efectos de que la evidencia alegadamente ocupada a los acusados en la noche del 27 de mayo de 1950, le había sido ocupada a dicho Luis Santos, horas antes del arresto de los acusados, en las inmediaciones del cuartel de la Detective Insular en Puerta de Tierra, Puerto Rico.
“4. Que los acusados desconocían hasta el momento mismo del juicio la evidencia que habría de ser utilizada en su contra, no siendo hasta el día 3 de julio de 1950 que los acusados tuvie-ron conocimiento de la procedencia de la evidencia presentada en su contra.
5. Que los acusados acompañan a y hacen formar parte de esta moción la declaración jurada suscrita por Luis Santos.”
•En la declaración jurada de Luis Santos a que se hace referencia en dicha moción, prestada por éste el 5 de julio de 1950, dicho testigo hizo constar lo siguiente:
“. . . Qüe el díá' 27 de mayo de 1950, como de diez a diez y media de la noche me sorprendieron la detective con varias listas de bolita las cuales me fueron ocupadas siendo conducido hasta el cuartel de la detective en la parada seis y media en Puerta de Tierra, habiéndoseme ocupado dichas listas.
“3. Durante el juicio que se celebró el día 30 de junio de 1950 en la Corte de Distrito de San Juan contra José Soto Zaragoza y Harry Lake Penn yo estuve presente y puedo ase-gurar y aseguro bajo juramento que las listas de bolita que fueron presentadas contra los acusados José Soto Zaragoza y Harry Lake Penn como que eran poseídas por éstos fueron par-tes de las listas que me fueron ocupadas a mí en la noche del 27 de mayo de 1950.
“4. Que las listas que me fueron ocupadas esa noche tenían una identificación por la parte de atrás de cada una y que esa identificación de las listas presentadas contra José Soto Zaragoza y Harry Lake Penn correspondía a las que me fueron ocupadas a mí. •. ..” (Bastardillas nuestras.)
*101Tanto la moción para dejar sin efecto la sentencia como la de nuevo juicio fueron declaradas sin lugar elT2 de julio yen esa misma fecha apelaron los acusados. El 16 de enero de 1951, luego de haber éstos perfeccionado su apelación y estar radicados los alegatos tanto suyos como apelantes como de El Pueblo como apelado, solicitaron de este Tribunal que les tuviera por desistidos de su apelación, anunciando que en virtud de nuevas pruebas descubiertas con posterioridad a la sentencia, indicativas de que la usada' en su contra el día del juicio fué producto de fraude, se proponían acudir de nuevo al tribunal inferior en solicitud del remedio procedente para que dejara sin efecto dicha sentencia. Tenidos por de-sistidos de su recurso, acudió José Soto Zaragoza al tribunal inferior el 22 de enéro de 1951 solicitando la nulidad de la sentencia dictada en su contra aduciendo como fundamento lo siguiente:
“2. La referida sentencia fué dictada a base de los testimo-nios de dos detectives y de un paquete conteniendo listas de números del juego de la Bolita.
“3. La referida prueba documental y testifical es falsa y fraudulenta y fué el resultado de colusión habida para, a sabien-das, hacer aparecer las referidas listas de números como si hubie-sen sido ocupadas en poder y en el automóvil de este acusado, siendo lo cierto que dichas listas habían sido ocupadas la misma noche en que se arrestó al acusado, varias horas antes, en poder de otras personas que fueron arrestadas esa misma noche por el mismo delito; que las listas ocupadas como se ha dicho a las otras personas fueron fraccionadas o separadas, a fin de intro-' ducir en el automóvil de este acusado parte de dichas listas y declarar luego que allí habían sido ocupadas; y que la sen-tencia así obtenida está viciada de fraude y de perjurio.
“4. En la fecha en que se celebró el juicio del acusado en el presente caso, durante el juicio y hasta después de dictada la sentencia en el mismo, el acusado ignoraba los hechos aquí ex-puestos, por lo que le fué imposible poder someter evidencia de los mismos a este Hon. Tribunal, especialmente habida cuenta, de que por haberse dictado sentencia en este caso inmediatamente después de practicada la prueba, el acusado no tuvo oportunidad alguna de- obtener la celebración de un nuevo juicio, una vez des-*102cubierta la evidencia justificativa del fraude, perjurio y colusión que mediaron-en este caso....”
PRUEBA PASADA EN LA VISTA DE LA MOCIÓN SOBRE NULIDAD DE SENTENCIA.
El Juez Rodolfo Ramírez Pabón, ante quien se celebró la vista de la moción sobre nulidad de sentencia, tuvo ante sí la siguiente prueba:
Luis Santos Lake, medio hermano de Harry Lake Penn, declaró que el 27 de mayo de 1950 fué arrestado como a las nueve de la noche en la Parada 15 por tener listas- de bolita en su poder. Le ocupó la detective tres paquetes de dichas listas (de las colectas que había hecho) en el bolsillo de atrás del pantalón. Un paquete lo traía del Barrio Oberro y dos de la calle Loíza. Uno de los grupos o paquetes de listas estaba identificado con el número 6 al dorso de cada una de las listas de ese grupo, otro con el número 14 y otro con la palabra “Río”, que significaba Barrio Obrero. Al ser arres-tado fué conducido al cuartel de la detective en la Parada 6% y lo metieron en la “jaula”. Pusieron las listas en un escri-torio y no las vió más.
El testigo, quien se declaró culpable el 6 de julio de 1950 de la acusación contra él radicada, siendo sentenciado a seis meses de cárcel, estuvo presente en el juicio celebrado el 18 de ese mes contra Francisco Vázquez Ortiz y Luis Muskus, arrestados conjuntamente con él el 27 de mayo. Durante este juicio le llamó la atención “que las listas del número 14 tenían muchos menos páginas que las que me habían ocupado a mí.” También estuvo presente durante “algunas partes” del jui-cio contra José Soto Zaragoza. (Celebrado el 30 de junio de 1950.)
Las tres colectas eran más o menos iguales. El testigo identificó el grupo de listas* marcadas con el número 6 al dorso, 62 listas en total. También el grupo de listas del Barrio Obrero, en total 57, y el grupo de las listas con el número 14, que contenía únicamente once listas. Estas listas habían *103sido presentadas en evidencia en el juicio contra Francisco Vázquez y Luis Muskus.
El testigo identificó luego las listas de números de bolita que fueron presentadas en el caso contra José Soto Zaragoza y Harry Lake Penn y preguntado si las había visto antes de ese día contestó que las había visto. “Las vi en la corte el día aquél, en la sala aquella (refiriéndose a la Sala “C”) y las vi el día que las traía yo.” Explicó que las listas que se le habían presentado contenían al dorso el número “14”, que parecía un “17”. Esa misma era la identificación de las 11 listas pertenecientes a la colecta del “14” que se había pre-sentado en el juicio contra Francisco Vázquez y Luis Muskus, y que unas y otras pertenecían a la colecta del “14” que él traía la noche que fué arrestado. El número 14 se lo ponían a las listas al dorso “para identificarse las personas que van a recoger”.
Preguntado si conocía algún otro detalle por el cual podría fortalecer su afirmación de que las listas presentadas en el juicio contra Soto y Lake Penn eran parte de las listas que se le ocuparon a él, declaró que recordaba haberle jugado el número 101 CB con 15‡ a un bolitero llamado Pedrín Santiago que recogía para el “14”. Con el 14 se identificaba al colector que recogía las listas. El número 101 CB no apa-recía en las 11 listas de la colecta del “14” que fueron pre-sentadas en evidencia en el caso contra Vázquez, pero apareció en el grupo de las 37 listas presentadas en el caso contra Soto. El mismo número 101 CB 15 fué mencionado por el detective Modesto Castro en el juicio contra Soto y Lake Penn el 30 de junio de 1950 al referirse a una de las listas de bolita que estaba identificando de entre las que ocupó a los acu-sados. (Por formar parte de la evidencia en la apelación que Soto y Lake Penn habían entablado para ante el Tribunal Supremo, estas listas estaban en poder del Secretario de este Tribunal, quien las llevó el día de la vista de la moción en un sobre pegado y sellado sobre el cual había una certificación del secretario del tribunal inferior.)
*104El testigo recolectaba bolita para Roberto Andújar en la calle Loíza y en ningún otro sitio. No conocía ningún otro bolitero. A Soto Zaragoza lo había visto en la Parada 15. No sabía a lo que se dedicaba Soto ni lo había oído nunca “mentar” entre los boliteros de Santurce a. pesar de que su hermano (Harry Lake Penn) es el chófer de Soto. Hacía solamente dos meses que estaba trabajando en la bolita para Roberto Andújar, pues siempre había trabajado de herrero. Nunca recogió bolita para “Chichi” (Soto). El 27 de mayo cuando arrestaron al testigo no conocía al Lie. Gustavo Ji-ménez Sicardó, pero después del juicio de Soto habló con él en su oficina “y le pregunté que. averiguara a ver si las listas tenían .. .si tenían el núm. 14”. Él fué donde el Lie. Jiménez Sicardó, aunque no lo conocía, “porque el hermano mío lo metieron en esto”. No sabía cuánto tiempo llevaba su her-mano como chófer de Soto.
El testigo no sabía como se llamaba la persona que recogía bajo el número 14. Estuvo dos veces en su casa. Algunas veces iba y le preguntaba si ya estaba la colecta y si le decía que sí, la recogía debajo de un zafacón cerca de un bar verde en la calle Loíza. El testigo nunca contaba las listas. La noche de su arresto venía “de la Marina”, donde cogieron ga-solina, en un automóvil con Francisco Vázquez. Además es-taban en el carro Muskus y seis mujeres. No sabía qué marca ni de quién era el automóvil. Identificó un grupo de listas de las presentadas en el juicio contra Vázquez y Muskus, que es-taban unidas por unos ganchos de máquina. Dentro de ese grupo había listas que no tenían al dorso ni el número 6, ni el número 14 ni “Río” manifestando, sin embargo, que en la primera de las páginas de este último grupo aparecía la pala-bra “Río” pertenenciendo todas las hojas de ese grupo a la colecta del Barrio Obrero. No fué a ver al Lie. Jiménez Si-cardó antes del juicio de Soto Zaragoza porque aunque sabía que los habían cogido con bolita “no sabía las colectas que les habían cogido ni nada”. Dijo que no era posible dentro de la maquinaria del juego de la bolita que dos personas distintas *105tuvieran el número 14. Interrogado por qué no podía ser, se expresó así: “Si usted tiene el 14 y usted ha jugado el 897 y sale el 897 con el número 14 puede venir a reclamar el nú-mero. P. — Explique mejor, yo no entiendo. R. — Usted tiene el 14 y Jiménez Sicardó se pone el 14; usted juega el 897 Ji-ménez Sicardó puede venir y dice: Yo gané. J. — ¿Por qué puede venir? R. — Porque los dos tienen el número 14.”
El testigo era el único encargado por Andújar de recoger las listas del número 14, y el día del arresto recogió todas las listas del “14”. Éste recogía solamente para la banca de An-dújar. El testigo miraba por encima de las listas del 14 cuando las recogía debajo del zafacón y no las contaba. Las listas que le fueron ocupadas el 27 de mayo correspondían a la tirada del domingo 28, pero no tenían fecha porque nunca se les pone fecha.
Gustavo Jiménez Sicardó, abogado, declaró que el día 30 de junio de 1950, después que se terminó el juicio contra Soto y Lake Penn y éstos fueron condenados por el Juez Torres Aguiar, el abogado- Archilla, Miguel Soto (hermano del acu-sado José Soto Zaragoza) y el testigo fueron a su oficina “a ver lo que se hacía, si se apelaba, etc.” Como a los quince mi-nutos llegó Luis Santos a quien el testigo no conocía hasta en-tonces y le dijo “para mí esa evidencia que le han puesto a Soto son los papeles que me cogieron a mí”. Al inquirir el testigo “¿Cómo?”, le replicó: “Váyase allá y mire por detrás a ver lo que tienen.” Fué a la corte y examinó los documentos y notó que tenían al dorso “como un 17” y al indicárselo así a Santos, éste le dijo que eran los mismos. No pudo ver las listas en el caso contra Santos porque el .caso no se había visto y el fiscal no se las dejó ver.
Santos se declaró culpable el 6 de julio. El testigo fué entonces a ver los documentos en la secretaría y pudo com-probar que los dos números 14 eran iguales, “se veía que el 14 de los papeles de Soto había sido hecho por la misma mano que los papeles de Santos.” El 13 de julio se celebró el juicio contra Vázquez y Muskus. Vázquez fué declarado culpable y *106Muskus absuelto. El fiscal admitió en dicho juicio que la mano que había hecho el 14 en las listas de Soto era la que había hecho el 14 en las listas de Santos.
Vázquez le había dicho al testigo que una lista de “nú-meros limitados” que apareció en los papeles de Soto era de él y le había sido ocupada al ser arrestado. “Números limi-tados” son aquéllos “que se limitan porque son los más que se juegan por cuestión de sueños, etc. Por ejemplo, el número de la tablilla del carro del banquero lo limitan porque lo jue-gan mucho.” Oyó declarar a Vázquez “que él vió que el Sar-gento Costas se metió a la oficina y de los papeles que le había cogido a Luis Santos cogió unos pocos y se acercó al carro de José Soto Zaragoza”. Con relación a lo declarado por Santos en cuanto a que él jugó el número 101 CB con quince centavos, el testigo manifestó que “cuando se- señaló esta moción” Santos fué a su oficina y él le preguntó si además de la identi-ficación del “14” había alguna otra manera en que Santos podía identificar los papeles. Santos se quedó pensando y le contestó: “En esa colecta del 14 yo acostumbraba jugar el 101 CB con 15 centavos y si los papeles míos son los de José Soto o están en los míos o están en los de José Soto.” ' El tes-tigo buscó en los papeles de Luis Santos y no encontró el nú-mero 101. Vino al Tribunal Supremo y no pudo “verlos porque estaban dentro de un sobre cerrado.”
Francisco Vázquez Ortiz declaró que fué arrestado el 27 de mayo de 1950 en unión a Luis Santos, Luis Muskus, la esposa de éste y cinco mujeres más. A las nueve de la noche venía por la carretera Ponce de León hacia San Juan en un Cadillac propiedad de Francisco Carmona Ríos. Se encon-tró con.Luis Santos Lake y éste le pidió que lo llevara al Barrio Obrero. Aceptó el testigo y fueron a echar gasolina a la Parada 14, por la Avenida Fernández Juncos. Estando echando la gasolina se presentó Muskus acompañado de seis mujeres y le pidió que lo llevara al Club Ponceño. El testigo les indicó “que se montaran”, que él iba para Barrio Obrero. Al doblar por la Calle Cerra, llegando a la Ferretería San *107Expedito, les cruzó un automóvil y de él bajaron cuatro detectives. Luis Santos abrió la puerta y salió corriendo, siendo perseguido por dos de los cuatros detectives regre-sando éstos con Santos. Todos fueron conducidos al cuartel de la detective en Puerta de Tierra.
A Santos y a Muskus al ser registrados, les encontraron dinero y al testigo le encontraron en la licencia “un papelito amarillo con unos números de imprenta” que venían en un “libro de sueños” y que no tenía relación alguna con el juego de bolita. Identificó un papel amarillo con series de núme-ros de tres cifras, de entre la evidencia presentada en el jui-cio contra Soto Zaragoza, como el mismo papel del libro de sueños que le habían ocupado a él en el cuartel de la detective. Al testigo, a Santos y a Muskus los encerraron en la jaula.
Las listas de bolita que habían ocupado a Santos las puso el detective Castro en el escritorio dek Sargento Costas y entre ambos empezaron a abrir los paquetes y regaron las listas sobre el escritorio. Como a las doce llegó un joven1 preguntando qué le sucedía a Luis Santos y al decirle Castro “Usted anda con ellos”, contestó: “Yo ando con Chichi”: Costas entonces les dijo a los detectives Castro y Quiñones: “Vayan a dar una vuelta”. Como a los quince minutos'llegó un carro grande y se paró frente al cuartel, bajando de él Quiñones con un paquete de billetes de la lotería. . Fué a la oficina de Costas y en ese momento salieron Parrilla y Rivera Rosa. Mientras Costas y Quiñones revisaban los billetes de la lotería, Costas cogió un puñado de listas de las que estaban en el escritorio ocupadas a Luis Santos y salió a la calle recostándose de1 la parte trasera derecha del automóvil. Lle-vaba las listas en “el puño cerrado”. Cuando se separó del automóvil llamó a Quiñones y ya no tenía las íistas en las manos. Costas subió y Quiñones fué a buscar “a la parte de atrás del carro”, y en eso “se formó una discusión acalorada” entre los detectives y Soto Zaragoza y Lake Penn. No sabe si Quiñones encontró algo cuando fué a buscar en el automóvil.
*108Antes de bajar Costas con las listas que le habían ocupado a Santos y poner sus manos en el carro, ya los detectives Castro, Rivera Rosa y Parrilla habían registrado el baúl del automóvil. Como a los quince minutos salieron Castro y Costas “y metieron a Soto Zaragoza en la jaula con nosotros”. Costas le dijo a Lake Penn que podía llevarse “esas cajas que encontramos en el carro”. Le devolvieron los billetes de la lotería y le permitieron llamar un taxi. A Soto no lo regis-traron personalmente. Santos, Muskus, el testigo y Soto in-gresaron en la cárcel de La Princesa. A Lake Penn lo vino a ver en la cárcel por la mañana.
El testigo pudo ver cuando Costas cogió parte de las lis-tas que le habían ocupado a Santos, bajó y las puso en el carro de Soto porque dicho carro estaba “frente por frente a la jaula” a una distancia como de 25 pies, siendo “en la puerta trasera derecha donde Costas metió la mano y dejó caer las listas”. Todo esto lo hizo Costas en presencia suya y la pri-mera vez que habló de que vió a Costas coger las listas fué el 11 de octubre de 1950, cuando se lo dijo al Lie. Jiménez Si-cardó. Recuerda esa fecha porqué el día 12 suspendieron las salidas a los presos que cumplían sentencias por bolita y que trabajaban en la calle. Él trabajaba en el cuartel de la po-licía de San Juan y al pasar dicho abogado le dijo lo que había visto a Costas hacer. No conocía a Soto pero hizo “amistad de preso” con él en La Princesa.
Ramón Rivera Vizcarrondo declaró que dos o tres días antes del arresto de Soto Zaragoza actuaba de jurado en el • Tribunal de Distrito de San Juan y estaba sentado en la entrada de' la fiscalía. Costas llegó con unos “boliteros” arrestados. “Estaba sentado con esa gente y dijo estas pala-bras:- ‘Cogí a estos pequeños y voy a coger a Chichi con o sin colecta’ ”. No recorbada las demás personas que estaban pre-sentes cuando eso. Inmediatamente que sucedió esto el tes-tigo fué a ver, a su casa, a su amigo Soto Zaragoza, indicán-dole lo que Costas había dicho. Manifestó que le había dicho a Soto además que fuera donde un fiscal a investigar lo que *109él acababa de informarle, y que si no quería ir con él que fuera con su abogado.
Al terminar su declaración este testigo el fiscal solicitó que se citara al Sargento Costas diciendo: “Se le ha hecho una imputación a ese funcionario y es lógico que se defienda.” Costas fué citado para que compareciera la mañana siguiente.
José Soto Zaragoza declaró que el 27 de mayo su auto-móvil fué registrado “frente por frente al cuartel” de la detective en Puerta de Tierra por los detectives Quiñones y Castro. El carro tenía la luz interior encendida y los detectives examinaron la parte de atrás con un “flashlight” pero nada encontraron. Quiñones le quitó al testigo unos billetes de la lotería que tenía en sus manos y subió con ellos al cuartel. Castro le quitó las llaves a Lake Penn y fué a registrar el baúl con Parrilla. . Al no poder abrirlo, llamó a Lake Penn para que lo abriera, hecho lo cual se encontraron unas cajas de bebidas.
“Castro ordenó a Harry Lake que sacara las cajas de be-bidas. Mientras se hacia eso pasó el Sargento Costas y se recostó sobre la puerta trasera del carro con el brazo derecho hacia adentro del carro mirando para atrás donde estábamos nosotros. Como el carro había sido registrado 2 veces por Parrilla y Rivera y Castro no le di importancia. Él subió para arriba y al subir fué el detective Quiñones y se dirigió hacia nosotros con unos papeles en la,s manos y dijo: ‘No bus-quen más, aquí está. Yo le dije: ‘Mire bandido, ¿cómo usted, dice que-esto está aquí? Eso lo metería usted mismo ahí.’ ” (Bastardillas nuestras.)
Quiñones y Parrilla subieron entonces al cuartel y se fue-ron con el Sargento Costas para atrás. Dejaron al testigo y a Lake Penn frente al cuartel “sueltos”. Como a los 20 minutos Costas y Castro lo llamaron y lo metieron en la-jaula con Santos, Vázquez y Muskus. Lake Penn no fué arrestado, yéndose en un taxi con las cajas de licor, ios bille-tes de la lotería y unas medicinas de caballos. El testigo no fué registrado en el cuartel, aunque sí en la cárcel al ingre-*110sar, donde le ocuparon la suma de $1,937. Nunca había visto antes las listas de bolita presentadas en evidencia en el juicio en su contra. Explicó la naturaleza de varios otros de los documentos presentados por El Pueblo en dicho juicio.
Soto explicó cómo se juega la bolita. Estuvo en ese nego-cio “hasta que el detective Virella me hizo un rancho”, hasta mayo 3, 1949. El día del juicio estuvo defendido por los abogados Archilla, Jiménez Sicardó y Bosch. Al ser pre-guntado por el fiscal por qué no se sentó en el juicio a decía rar lo que estaba diciendo en esa vista, ocurrió lo siguiente:
“P. ¿Y usted se sentó ese día de su juicio a explicar eso que usted está diciendo ahora?
R. No, señor.
P. ¿Por qué?
R. Porque el caso estuvo mal defendido por el Ledo. Archilla.
P. ¿Usted sabe cuando un caso está bien llevado, también es abogado ?
R. Sí, señor.
P. ¿Y éste está bien llevado?
R. Sí, señor.” (1)
El testigo sabía por Rivera Vizcarrondo que lo ocurrídole el 27 de mayo “era un rancho”. Lo relacionado con el origen de las listas presentadas en su contra en el juicio lo supo después del juicio, después que lo sentenciaron, “como al mes después”.
Soto recuerda la fecha de 3 de mayo de 1949 como la fe-cha en que se retiró del negocio de bolita porque en esa fecha “me registraron en la calle y no me encontraron nada y luego me registraron en el cuartel y me encontró un papelito en el bolsillo.” Entonces siguió el siguiente interrogatorio de lá defensa:
“P. ¿A qué fué usted al cuartel?
R. A fiar un hermano de Harry Lake.
*111P. ¿Y usted llevaba listas de bolita?
R. ¡Cómo voy a ir yo frente al cuartel con listas de bolita!
P. ¿Usted antes de eso jugaba bolita?
R. Sí, señor. Antes del 27 de mayo de 1950, si, señor”. (Bastardillas nuestras.)
Entonces explicó el testigo el origen del medio usado para identificar las listas, en la siguiente forma:
“P. Usted que conoce esto explique si una misma persona puede tener dos 14.
R. No, señor, no puede ser.
P. ¿Por qué?
R. Porque ese colector le pone a todas las páginas el número 14. A mí una vez me hicieron una pillería. Me entregaban la colecta y no se contaba el número de páginas. Se mandaban 60 páginas y me reclamaban $1 de premio. Yo iba y buscaba la colecta y no la tenía. Le pregunté: ¿Cuántas páginas tenía la colecta? Yo decía 60 y él me decía 61. Como no tenía com-probante tuve que pagar $500. Desde esa yo cogí que cada colector tenía que identificarse con un número. Es igual con el 14. Había que contar las páginas. Al buscar la colecta te-nía que contar las páginas.
P. Yo quiero que usted explique. En el easo.de cualquier otro individuo que fuera banquero, ¿se podía dar el caso de que dos colectas como ■ éstas del número 14 que dicen que era de Roberto Andújar ... ?
R. No lo podía tener nada más que uno sólo. Usted si reco-gía y me entregaba a mí, siempre me entregaba a mí. El colector trabaja solamente con un banquero.”
Dijo el testigo, además, que se ponen números distintos en las colectas para que no se sepa el nombre de los colectores y que un mismo banquero no puede tener dos colectores con el número 14 porque se confunden los premios y se puede equivocar al pagarlos.
Por último declaró el testigo que Rivera Vizcarrondo “sabía cómo me hicieron esto y cuando me fué a fiar se lo explicó [lo que dijo el Sargento Costas] a Mieres Calimano”, pero que la coincidencia de los dos grupos de listas “se descu-brió después del juicio mío”.
*112Se ofrecieron en evidencia por los peticionarios, en el curso de la vista, varios documentos, entre ellos, copia certi-ficada de la transcripción de evidencia del- juicio contra Soto y Lake Penn así como la declaración jurada de Luis Santos para fundamentar la moción de nuevo juicio.
Luis V. Costas, sargento de la policía insular y coman-dante de la brigada contra el vicio, declaró, llamado por el fiscal, lo siguiente:
“P. Sargento, ¿allá para el 27 de mayo de 1950 usted re-cuerda dónde usted prestaba servicios y si a cargo de algún, servicio especial?
R. Prestaba servicios en la Zona Metropolitana.
P. ¿A cargo de qué?
R. A cargo dé la Brigada contra la Prostitución en aquel ■entonces.
P. ¿Usted recuerda si el 27 de mayo de 1950 fueron arres-tados estos dos acusados y otros acusados con relación al juego de la bolita?
R.' Sí, señor, en distintos sitios.
P. Sargento, ¿usted recuerda si el día 27 de mayo de 1950 usted estuvo en esta fiscalía o en la Corte de Distrito con relación a estos arrestos?
R. No, señor,
P. ¿Ese día, qué día era?
R. Si mal no recuerdo era sábado.
P. Sargento, ¿usted conoce a Ramón Rivera Vizcarrondo?
R. De nombre no puedo decirle.
P. ¿Usted conoce a este señor?
R. Lo conozco de vista.
P. ¿Usted habló con él el día 27 de mayo de 1950 o en cual-quier fecha anterior en relación a casos de bolita ?
R. Nunca he cruzado una palabra, con este señor.
P. ¿Usted trajo algún acusado á fiscalía el día 24, 25 o 26 arrestado por bolita?
R. No, señor.
P. ¿Usted está positivamente seguro?
' ■ R. Positivamente seguro. En aquel entonces yo operaba únicamente con el escuadrón de prostitución a menos que fuera un caso que sorprendiéramos. Ahora no, ahora tengo los dos escuadrones.
*113P. Nada más.

Defensa:

Nada.”
El Juez Ramírez Pabón, ante quien se celebró la vista de la moción solicitando la nulidad de la sentencia, dictó reso-lución anulando ésta en cuanto a ambos acusados, por el fun-damento de que la misma fué obtenida mediante fraude, ex-presándose en la siguiente forma:
. .el tribunal concluye que los acusados tienen razón en su alegación de que la prueba documental y testifical que sirvió de base para la sentencia que se les impuso de 30 de junio de 1950 es el resultado de colusión habida para hacer aparecer las listas de números ofrecidas el 30 de junio de 1950 como si hubie-sen sidó ocupadas en poder y en el automóvil del acusado José Soto Zaragoza; habiendo llegado además el tribunal a la con-clusión de que dichas listas habían sido ocupadas la misma noche en que se arrestó a los acusados en poder de otras personas que fueron arrestadas esa misma noche por el mismo delito; con-cluyendo asimismo el tribunal que las expresadas listas fueron fraccionadas o separadas y así fraccionadas y separadas se in-trodujo parte de ellas en el automóvil del acusado José Soto. Zaragoza para hacer aparecer luego en la vista celebrada ante este tribunal el 30 de junio de 1950 que habían sido ocupadas en dicho automóvil. ...”
El Fiscal de este Tribunal, en apelación, atribuye al juez inferior haber cometido error manifiesto en la apreciación de la prueba. Yo así lo creo. Y voy a explicarme.
El Tribunal en su opinión — al igual que el juez inferior— concede gran virtud a la prueba de los acusados, tomando como base para sus propias conclusiones, hechos que surgen de testimonios desacreditados no sólo por la condición intere-sada de los testigos, si que también por la palpable falsedad que en sí denotan. Aunque se concede que “los testigos prin-cipales del acusado” “obviamente estaban mintiendo en parte de sus testimonios”, se indica que “la razón poderosa que indudablemente convenció a la corte inferior de que los boli-teros y no los detectives habían dicho la verdad en cuanto *114a los hechos principales en controversia fué la eviden-cia documental.”
Mi opinión es que la evidencia documental en sí nada prueba. Es la prueba oral, la prueba de testigos que “obvia-mente estaban mintiendo en parte de sus testimonios” — por lo cual sus declaraciones han debido ser puestas en duda se-gún el mandato de ley (artículo 524, Código de Enjuicia-miento Civil, 162 Ley de Evidencia; Pueblo v. Nieves, 57 D.P.R. 784, 789) — la que sirve de base y tiende a dar color :a la alegación de fraude. Esa es la prueba que el juez inferior creyó y que este Tribunal acepta, hasta en sus más inconcebibles extremos, al lanzar sobre un número de agentes del orden público el terrible anatema de corruptos. La con-clusión de que se -perpetró un fraude por dichos agentes contra el tribunal inferior — siendo el Sargento Costas el cabe-cilla de la conspiración — no está justificada.
Las graves implicaciones que pueden derivarse de la opi-nión del Tribunal, requieren la más detenida consideración y el más racional análisis de los hechos aquí envueltos. ¿Qué interés podían tener el Sargento Costas, el detective Castro y los demás detectives a quienes se atribuye el fraude, para concebir y ejecutar el plan de poner listas de bolita en el auto-móvil de Soto Zaragoza? ¿Qué prueba superior — y hasta qué grado — tuvo ante sí el juez que conoció de la moción sobre nu-lidad de sentencia para descartar la prueba en que basó la convicción el juez que presidió el juicio?
Paso a examinar en primer término la evidencia docu-mental. Esta consistió de (1) un grupo de 37 listas de bolita con números de tres cifras, un guión y unidades a la derecha, que fueron las listas presentadas en el juicio contra Soto Zaragoza y Lake Penn. Estas 37 listas tenían al dorso un número 14 que parecía un 17. (2) Un grupo de 11 listas de bolita que también tenían al dorso un número 14 parecido a un 17. Estas 11 listas fueron presentadas como parte de la evidencia documental en el juicio seguido contra Francisco Vázquez Ortiz'y Luis Muskus el 13 de julio de 1950 (ya Luis *115Santos Lake se había declarado culpable el 6 del mismo mes y año). (3) Dos grupos de listas marcados al dorso, uno con el número 6 y el otro con la palabra “Río”, que fué parte de la evidencia documental que también se presentó en dicho juicio. (4) Una lista de “números limitados” en un papel amarillo que fué presentada en el juicio contra Soto Zaragoza y Lake Penn y que Francisco Vázquez Ortiz identificó como una lista de “números de sueños”, que le fuera a él ocupada la noche de su arresto en unión a Santos. Es innecesario referirse al resto de la prueba documental.
Como ya dije anteriormente, la evidencia documental en sí nada prueba. El número 14 en forma de 17 al dorso de las 37 listas presentadas en el juicio contra Soto .y de las 11 listas presentadas en el juicio contra Francisco Vázquez Ortiz y Muskus, fué hecho por la misma mano, según lo admitió el fiscal en la vista de la moción y ya antes lo había admi-tido en el juicio contra Vázquez. Pero de ese solo hecho no puede inferirse que ambos grupos de listas formaran parte de la misma colecta, ni que, aun formando parte de la misma colecta, estuvieran necesariamente en manos de Luis Santos al momento de su arresto. ¿No podían ser colectas pertene-cientes a distintos días de juego? ¿O grupos de listas de la misma colecta recogidos a distintas horas, con entrega ya efectuada a Soto del grupo que se encontró en su poder?
La opinión del Tribunal parte de la premisa de que “las listas presentadas en evidencia contra Soto Zaragoza y Lake Penn eran parte de la colecta del ‘14’ que Santos recogió du-rante la noche del 27 de mayo del agente que se identificaba con el ‘14’ ”. Para partir de tal premisa es necesario dar entero crédito a la versión de Santos Lake de que él recogí a para un tal Roberto Andújar y no para Soto, y de dónde, cuándo y cómo recogía las colectas que hacían los tres agentes identificados con el número 14, el número 6 y “Río”. ¿Es acaso digno de crédito ese testigo que obviamente estaba min-tiendo al declarar que nunca había oído mencionar a Soto Zaragoza como bolitero (a pesar, de que su hermano Harry *116Lake Penn era el chófer de Soto) y que no conocía a ningún otro bolitéro?
■ ¿Cómo puede explicarse — porque en el récord no hay expli-cación racional para ello — que Santos Lake, quien según su testimonio estuvo presente durante “algunas partes” del jui-cio contra José Soto Zaragoza el 30 de junio de 1950, pudiera desde su asiento en el público obtener indicio o sospecha de que las listas presentadas en el juicio podían ser parte de las que le fueron a él ocupadas? ¿Cómo — repito—si al ser iden-tificadas las listas en el juicio contra Soto por el detective Modesto Castro, no se hizo mención por éste ni por el fiscal, ni por ninguno de los abogados defensores, ni por el propio juez que presidía el juicio, de marca o número alguno de identificación al dorso de dichas listas que pudiera dar a Luis Santos Lake conocimiento, a través de lo que oía, de que aque-llas listas tenían al dorso un número 14 parecido a un 17? ¿Por qué proceso maravilloso ha podido Santos Lake sospe-char que las listas presentadas contra Soto y su hermano Harry Lake eran parte de las que le fueron a él ocupadas el 27 de mayo de 1950, si nada hay en el récord que indique, ni por su propio testimonio ni por el testimonio del abogado Jiménez Sicardó ni por ningún otro testimonio, que Santos Lake se acercara siquiera a la mesa del secretario durante algún receso del tribunal o al terminarse el juicio, o fuera a la oficina del propio secretario y viera, aunque de lejos, las listas presentadas contra Soto?
Ciertamente no se pretenderá decir que Santos Lake, quien estuvo presente “durante el juicio” de Soto según su declaración jurada ante el notario Archilla Laugier el 5 de julio de 1950, y durante “algunas partes” de dicho juicio según' declaró en la vista de la moción, tuvo la sospecha de que las listas presentadas contra Soto eran parte de las que a él le ocuparon porque el detective Modesto Castro, al iden-tificar una de las 37 listas presentadas contra Soto declaró en el juicio que la misma comenzaba con el número 101 CB 15 explicando el significado de las letras CB. Tal extremo *117ni fué consignado por Santos Lake en su declaración jurada de 5 de julio ante el notario Archilla Laugier ni le fué dicho por él al abogado Jiménez Sicardó hasta que fué a su oficina cuando se señaló la moción sobre nulidad de sentencia, que fué radicada el 22 de enero de 1951.
¡Rara coincidencia! Además del número 14 en forma de 17. con que el testigo identificó las listas que traía cuando fué arrestado, fué también el número 101 CB 15 el que Santos Lake indicó haber jugado a un bolitero de nombre Pedrín Santiago que vendía bolita para el “14”. ¡El mismo número 101 CB 15 que el detective Modesto Castro mencionó en el juicio contra Soto y Harry Lake como encabezando una de las listas ocupadas a éstos en el automóvil de Soto la noche del 27 de mayo!
¿Por qué Santos Lake, al ir donde el abogado Jiménez Sicardó inmediatamente después del juicio de Soto para que averiguara si las listas tenían el número 14, no le dijo en esa ocasión que las listas presentadas contra Soto tenían que ser las suyas porque había oído al detective Modesto Castro identificar una de ellas con el número 101 CB 15 que le había jugado a un vendedor del agente 14? ¿Por qué si dicho número fué mencionado por el detective Castro en la sesión de la mañana del juicio contra Soto no lo comunicó en seguida a los abogados defensores de Soto y Lake Penn para poder contribuir de esa manera al esclarecimiento de los hechos por los cuales se estaba juzgando a su propio her-mano? ¿No fué ese el propósito, que le movió a visitar des-pués del juicio al abogado Jiménez Sicardó, aunque no lo conocía? ¿Por qué tardó más de seis meses Santos Lake —hasta después que fué señalada la moción sobre nulidad de sentencia en enero de 1951 — en comunicar al abogado Jimé-nez Sicardó el detalle sobre el número 101 CB 15 por él jugado a un vendedor del agente 14?
Por otro lado, ¿es razonable pensar que Santos Lake decía la verdad al declarar que no recogía bolita para Soto y sí para Andújar? '¿No era su hermano Harry Lake Penn *118hombre de confianza de Soto Zaragoza? ¿Por qué probar suerte Santos Lake, iniciándose en esa actividad, con un bo? litero competidor de Soto Zaragoza cuando su hermano hacía quince años que trabajaba para Soto? ¿No resulta ser el tal Andújar el testaferro tras el cual se escuda no sólo Santos Lake si que también Soto Zaragoza? Así parece, pues si se admitiera el hecho de que Santos Lake trabajaba, como su hermano, para Soto, la identificación del número 14 al dorso de las listas presentadas en el juicio contra Soto y de las ocu-padas al propio Santos dejaría de tener la significación que se le atribuye. Toda la versión del fraude se vendría abajo. Así, a mi juicio, ha ocurrido. Más adelante lo he de demos-trar, cuando examine la declaración del propio Soto en la vista de la moción sobre nulidad de sentencia.
La otra pieza de evidencia mencionada en la opinión del . Tribunal en apoyo de la teoría de fraude es la lista de nú-meros limitados a que se refirió el detective Modesto Castro en el juicio contra Soto y que le fué ocupada en el bolsillo derecho de su chaquetón cuando fué registrado en el cuartel la noche del 27 de mayo., Esta lista fué presentada en evi-dencia contra Soto y a ella se refirió en la vista de la moción el testigo Francisco Vázquez Ortiz — al igual que lo hizo en el juicio en su contra — como una de las listas que venía en el “libro de sueños” y que no tenía relación alguna con el juego de bolita, habiendo declarado que dicha lista le había sido ocupada en su poder al ser arrestado en unión a Santos.
No veo cómo puede el Tribunal referirse a esta pieza de evidencia documental como que presta “algún apoyo” a la teoría de fraude, a menos que se dé entero crédito al testigo Vázquez Ortiz. Su testimonio, por lo fantástico e inconce-bible de los hechos que relata — que en su desarrollo no se ajustan a las reglas que normalmente rigen la conducta hu-mana — lleva en sí el germen de la falsedad, y rio debió me-recer del tribunal inferior crédito alguno.
¿Es lógico suponer que Costas, si concibió el plan para poner listas de bolita en el automóvil de Soto lo hiciera tan *119cándidamente como lo relata Vázquez, o sea a la vista suya y de todo el mundo? Él lo ve todo desde la jaula. Ve que riegan sobre el escritorio de Costas las listas de bolita que han ocupado a Santos. Ve que Costas coge un puñado de esas listas y baja con ellas “en el puño”. Ve la posición que adopta Costas cuando se acerca al automóvil de Soto. Ve cómo introduce su mano en el automóvil. Ve que cuando se retira no lleva ya las listas en el puño. Desde la jaula ha podido ver no sólo a Costas en su oficina cogiendo las listas del escritorio, si que también lo ve poniéndolas en el auto-móvil, el que sitúa frente por frente a la puerta del cuartel.
¿Es que acaso “un plan deliberadamente trazado y eje-cutado con cuidado” se lleva a cabo en la forma tan despreo-cupada que supone el testimonio de Vázquez Ortiz?. Porque Costas sabía que Vázquez, al igual que Luis Santos Lake y Muskus, estaban en la jaula, arrestados por bolita. ¿Por qué hemos de suponer, como se indica en la opinión del Tribunal, “que Costas no se diera cuenta de que ellos lo podían ver o lo estaban observando” o que “quizás Costas pensó que se re-ducía solamente a una cuestión de su palabra ante la palabra de boliteros?” ¿No es precisamente la forma irracional en que se desarrollan los hechos que relata este testigo lo que debió inducir al juez inferior a rechazar su testimonio, el cual ya en otros aspectos está viciado de palpable falsedad? ¿Qué hace este testigo cuando ve a Costas poner las listas en el carro de Soto? A Soto lo arrestan y lo encierran junto con él en la jaula. ¿Le dice algo a Soto? No. ¿Le dice algo a Luis Santos Lake o a Muskus, que juntos con él están en la jaula, de lo que está viendo, para que ellos, también vean, o de. lo que ha acabado de ver? Tampoco. ¿Le dice algo a alguien antes del juicio de Soto Zaragoza? Nada. Lo calla todo. Fué por primera vez, según él, el 11 de octubre de 1950, mientras trabajaba como preso en el cuartel de la po-licía de San Juan, que al pasar el abogado Jiménez Sicardó le relató a éste lo que había visto a Costas hacer. Sin embargo, el abogado Jiménez Sicardó declaró que Vázquez había *120declarado sobre este extremo en el juicio en su contra, cele-brado el 13 de julio de 1950. Es obvio que Jiménez Sicardó, y no Vázquez, dice verdad.
Por otro lado, ¿no dice Vázquez qué luego de separarse Costas del automóvil de Soto (sin que tuviera entonces las listas en sus manos) y al acercarse Quiñones a buscar en la parte de atrás del carro se formó una discusión acalorada ' entre los detectives, Soto Zaragoza y Lake Penn? ¿No tenía que oír Vázquez las protestas de Soto de que las listas que había ocupado Quiñones en su carro tenían que haber sido puestas allí por alguien? ¿Qué motivos pudo tener Vázquez para callar los hechos qué acababa de presenciar, sin refe-rirlos a Soto esa noche cuando fué encerrado con él en la jaula, ni en ningún otro momento con anterioridad al juicio de Soto, permitiendo así que se le condenara con evidencia fraudulenta? ¿No es razonable — y lo más lógico — pensar que si Vázquez hubiera en realidad visto lo que dijo haber visto a Costas hacer, lo hubiera revelado a Soto por lo menos al ingresar ambos en la cárcel esa noche?
¿No es Vázquez la persona que viene manejando otro au-tomóvil Cadillac — que dijo pertenecer a Francisco Carmona Ríos — por la Avenida Ponce de León, hacia San Juan, quien al encontrarse con Santos Lake y pedirle éste que lo lleve a Barrio Obrero, accede generosamente? ¿Y no es Vázquez también quien, sin haber iniciado aún su viaje hacia Barrio Obrero con Luis Santos en el automóvil Cadillac que no le pertenecía, accede — también generosamente — a llevar en ese mismo automóvil a Muskus y a seis mujeres hasta el Club Ponceño? ¿Tenía tanta autoridad Vázquez para usar libre-mente el automóvil Cadillac que no le pertenecía como para complacer en seguida a sus amigos?
¿No resulta ser este testigo el que — según él — tenía en su poder el papel amarillo con números de imprenta que des-cribió como que venía en un “libro de sueños” (que fué pre-sentado en evidencia contra Soto) pero que según el abogado Jiménez Sicardó constituía una lista de “números limitados”? *121¿No coincide la descripción de esa lista hecha por Jiménez Sicardó con la hecha por el detective Castro en el juicio contra Soto? Castro dijo que era una lista de números li-mitados a $4.00 — explicando Jiménez Sicardó que números limitados son “aquéllos que se limitan porque son los más que se juegan por cuestión de sueños, etc. Por ejemplo el nú-mero de la tablilla del carro del banquero lo limitan porque lo juegan mucho.” ¿Por qué si Castro declaró que esa lista de números limitados le fué ocupada a Soto en el cuartel luego de su arresto tenemos que aceptar la declaración de Vázquez de que esa lista era suya y que fué a él a quien se la ocuparon y no a Soto? ¿Qué otro elemento de identifica-ción como el que se atribuye a las demás listas de bolita existe con relación a esta lista de números limitados para que esta pieza de evidencia preste “algún apoyo” a la teoría del fraúde, si no es dando entero crédito a la versión de Váz-quez? Y esa credibilidad ilimitada, ¿tiene justificación?
La evidencia documental, si se aisla de la altamente sos-pechosa y evidentemente desacreditada prueba oral — que debió ser examinada “con cautela” por el juez inferior sa-biendo que no caminaba “por terreno firme”, Pueblo v. Nieves, supra, no es suficiente para sostener la grave imputación de fraude. El tribunal inferior dió crédito a testimonios en los cuales la falsedad arde por combustión espontánea, des-truyendo con ella una sentencia de culpabilidad qué estuvo basada en testimonios racionales a los cuales dió crédito el juez que presidió el juicio.
Difícilmente puedo yo compartir la opinión del Tribunal en el análisis que hace de “otros dos episodios de carácter negativo que tienden a confirmar la teoría de que se perpetró una celada contra Soto. Los detectives no ocuparon los $1,937 que él tenía; tampoco arrestaron a Lake Penn en el sitio del supuesto delito.”
La cartera de Soto fué examinada por el detective Modesto Castro evidentemente para ver si encontraba docu-mentos adicionales relacionados con el juego de la bolita. No *122los encontró. Al notar la gran cantidad de dinero que tenía en ella la devolvió a Soto. No veo cómo hubiera podido estar justificada la ocupación de ese dinero — $1,937—no ya por un miembro de la detective si que por un juez instructor(2) o un fiscal en la investigación de esos hechos, en vista de que a Soto se le arrestó por tener en su posesión listas de bolita, y no por operar una banca de bolita, y de que a simple vista' podía verse — como lo he observado personalmente de la evi-dencia elevada en su forma original a este Tribunal — que escasamente podía llegar al centenar de dólares el dinero apuntado en dichas listas. De hecho, tan sólo aparece apun-tada la cantidad de $61.49 en las 37 listas ocupadas a Soto. ¿Qué relación aparente podía tener la crecida suma de $1,937 con la exigua de $61.49, tratándose de un arresto por pose-sión de listas de bolita, en cuya infracción es necesario —para la confiscación de dinero ocupado a la persona que tiene las listas — que haya una relación directa entre el dinero y las listas, esto es, que surja prima facie que el dinero es producto del juego? Si apuramos el argumento podría también decirse que debió la detective ocupar las cajas de bebidas que encontraron en el automóvil de Soto y los billetes de lotería, porque Soto pudo haberlos comprado con dinero producido por la bolita.
En cuanto a que Lake Penn no fué arrestado en el sitio del supuesto delito, bastará decir que el detective Castro en el juicio declaró que Soto y Lake Penn — ambos—fueron arrestados al ser sorprendidos con ‘listas de bolita en sus manos por él y el detective Quiñones. Harry Lake Penn salió del cuartel en un taxi llevándose unas cajas de bebidas que le fueron devueltas. No fué encerrado en la jaula. Pero, ¿de esa circunstancia debemos concluir que fué una omisión de la detective no arrestar a Lake Penn, yendo tan lejos como afirmar que su arresto varias horas después obe-*123deció a que Costas se dió cuenta de que “el haberlo dejado ir era inconsistente con su cuento fabricado de que Soto y Lake Penn habían manipulado.material de bolita conjuntamente?” ¿Por qué vamos a atribuir a Costas, como cabecilla de la conspiración, el haber omitido dar — por estar tan intensa-mente enfocada su mente en la combinación para hacerle una celada a Soto — “dos pasos obvios que debió dar para evitar la imputación de que la evidencia contra Soto había sido fabricada?”
¿Por qué hemos de pensar que fué una omisión el haber dejado ir a Lake Penn, cuando pudo haber sido un paso dado con miras a descubrir y arrestar cualesquiera otras personas que pudieran estar al servicio de Soto en su maquinaria de juego, ya que necesariamente Lake Penn — hombre de con-fianza de Soto — habría de comunicarse con esas personas en la víspera misma del día de la jugada, cuando tenían que estarse dando los últimos pasos en esa maquinaria de juego para tenerla lista para el sorteo del siguiente día?
Es también inconcebible que Costas, dos o tres días antes del arresto de Soto, en la fiscalía del Tribunal de Distrito, Sección de San Juan, delante del testigo Rivera Vizcarrondo y de unos boliteros que llevó arrestados, manifestara que iba “a coger a Chichi con o sin colecta”. No es razonable pensar que Costas anunciara en público un proyecto tan abyecto.
Sin embargo, a pesar de que Soto sabe, por Rivera Viz-carrondo, lo que ha dicho Costas, va sin colecta a ver por qué estaba arrestado Luis Santos Lake, para' fiarlo. ¿Por qué, entonces,- estaciona su automóvil Cadillac detrás de una guagua comercial, frente a la entrada del Muelle núm. 12 —según los testimonios de Castro y Quiñones en el juicio— a una distancia aproximada de “400 y pico de pies” según dice Quiñones? ¿Es ése el acto inocente que tiende a insi-nuar Soto Zaragoza desde la silla de testigos en la vista de la moción, al exclamar: “¡Cómo voy a ir yo frente al cuartel con listas de bolita!” Lejos de eso, por la situación del cuar-tel de la detective y la distancia de allí al Muelle núm. 12, *124así como por la localización del automóvil de Soto — escudado tras la guagua comercial — lógico es concluir que Soto, ave-sado ya en los medios de burlar la vigilancia de la policía al funcionar su negocio ilegal de bolita, se situó a prudente dis-tancia del cuartel, al amparo y con la protección de la guagua comercial — como quien va a hurtadillas o se agacha para no ser visto — a examinar listas de bolita, mientras enviaba a un tercero al cuartel a enterarse de la situación de Santos Lake. ¿Por qué si Soto y Lake Penn iban a fiar a Santos no fueron ellos mismos al cuartel? ¿Por qué va a parecer difícil creer que Soto se situara en el sitio y en la forma en que declararon Castro y el propio Quiñones, a sólo unas horas de la jugada del día siguiente, y procediera — para ganar tiempo o quizás para ver el estado de su negocio ante el contratiempo producido por el arresto de Santos Lake — a examinar con su chófer listas de bolita, confiado en no ser visto?
El Juez Torres Aguiar, que presidió el juicio, no creyó la versión de la defensa en el sentido de que el automóvil de Soto se había estacionado a sólo 8 ó 10 pies del cuartel. Estoy, como él, convencido de que lo declarado por Castro y ratificado bajo circunstancias extraordinarias — que más ade-lante habré de mencionar — por el testimonio de Quiñones en lo relativo a la localización o estacionamiento del vehículo, y a lo cual dió crédito el Juez Torres Aguiar, es lo cierto.
Como puede verse del resumen de la prueba, el día del juicio el detective Quiñones declaró en forma distinta a lo declarado por él ante el fiscal. Y es aparente que los extre-mos sobre los cuales varió su declaración eran- extremos esenciales. Es evidente que Quiñones el día del juicio no estaba corrigiendo “errores” o aclarando “confusiones” en su declaración anterior. Su declaración ese día fué diametral-mente opuesta a la que, diera ante el fiscal, sobre hechos fundamentales.
¿Qué motivos tuvo Quiñones para variar su declaración? Nada hay en el récord que pueda darnos una explicación sa-tisfactoria. Sí aparece, sin embargo, patente y claro el hecho *125de que habiendo declarado Quiñones ante el fiscal al día si-guiente de ocurridos los hechos en forma esencialmente idén-tica a la de Castro, no se preocupó por ir — desde el 28 de mayo hasta el 30 de junio — a comunicarle al fiscal la natu-raleza de los “errores” o “confusiones” contenidos en su de-claración ante él, ni a justificar o explicar los motivos que lo llevaron a cometer esos “errores” o a sufrir esas “con-fusiones”.
Quiñones era un funcionario público y como miembro de la detective debemos suponer que tenía conocimiento de lo que significaba cambiar en el acto del juicio, y por sorpresa para el fiscal, su testimonio. Él sabía que solamente él y Castro habrían de declarar sobre la forma y manera en que ocupa-ron las listas en el automóvil de Soto. ¿Por qué, pues, espe-rar al día del juicio para dar la sorpresa desde la silla de los testigos? Es significativo el hecho de que mientras dejó de .comunicarse con el fiscal para indicarle los “errores” o “con-fusiones” de su declaración ante él, evidentemente se comu-nicó con Soto, pues recuérdese la manifestación del abogado defensor en el juicio al anunciar, refiriéndose a Quiñones y antes de que éste ocupara la silla testifical: “Ese testigo [testigo de cargo] va a decir la verdad”, y al preguntarle el fiscal si él lo sabía, manifestó “Lo sé”.
¿Qué indujo a Quiñones a mantenerse callado ante el fiscal mientras se comunicaba con los acusados? ¿Qué le indujo a dar la sorpresa el día de juicio, cambiando su declaración en forma tal que barrenaba el. caso del fiscal? Las razones dadas por Quiñones — desgracias familiares, según aparecen en sus propias palabras del resumen de la prueba — no podían hacerle crear en su mente un panorama de meras fantasías que le llevara a declarar un día después del arresto de Soto, hechos tan fundamentalmente distintos de los que en el juicio dijo haber ocurrido.
Contrario a Quiñones, Castro no varió su declaración y aparentemente, sin conocer que Quiñones habría de corregir en el juicio “errores” o “confusiones” de su declaración ante *126el fiscal, decláró que Soto le había pedido la noche del arresto “que lo ayudara en ese caso y que después pasara por la casa de él”.
Al calificar la conducta atribuida a Costas de “corrupta” y “temeraria”, el Tribunal afirma que “es significativo el hecho de que Costas nunca negó la imputación de que había puesto listas de bolita en el automóvil de Soto, no obstante el hecho de que él ocupó la silla testifical para negar la impu-tación comparativamente trivial de que una vez amenazó arrestar a Soto ‘con o sin colecta’ ”. Las implicaciones que de esa afirmación se derivan sobre la conducta de Costas no . están justificadas.
Costas fué citado a solicitud del fiscal cuando el testigo Rivera Yizcarrondo hizo a Costas la imputación de haberle oído decir que arrestaría a Soto con o sin colecta. Ocupó al día siguiente la silla de testigos y fué interrogado por el fiscal sobre ese extremo. No fué contrainterrogado. Costas, que no dirigía el caso de El Pueblo, no tenía que negar la imputa-ción de que había puesto las listas de bolita en el automóvil de Soto, porque sobre eso no se le preguntó. Evidentemente el fiscal jamás pensó que el tribunal habría de dar crédito a la increíble versión del testigo Vázquez Ortiz de que había visto a Costas poner listas de bolita en el automóvil de Soto. Y como ante el tribunal estaba el récord taquigráfico conte-niendo la prueba pasada contra Soto en el' juicio en el cual fué convicto, nada más tenía entonces que agregar.
La defensa de los acusados en el juicio fué la “defensa favorita, aun cuando casi siempre falsa” de que ellos no te-nían nada en sus manos cuando se acercaron los détectives, y de que alguien seguramente puso en el automóvil las listas que encontró Quiñones en el asiento de atrás. Pero es lo cierto que ni el testigo Ramón Pérez Méndez ni el propio acusado Harry Lake Penn dijeron, al declarar en el juicio —como declaró Soto en la vista de la moción — que Costas se recostara del automóvil de Soto. Ni Soto ocupó la silla de *127testigos (3) para decirlo, ni para decir lo que Rivera Vizca-rrondo le advirtió sobre Costas, ni vino Rivera Vizcarrondo a decirlo en el juicio a pesar de que éste cuando lo fué “a fiar”, según Soto, se lo explicó al fiscal. Es en la vista de la moción que Soto ocupa la silla de testigos para situar a Costas recos-tado de su automóvil, diciendo que no dió importancia a ese hecho porque ya habían registrado el carro y hada habían en-contrado.
¿Es razonable pensar que Soto, advertido de antemano por' Rivera Vizcarrondo del propósito de Costas de cogerlo “con o sin colecta”, no le diera importancia al hecho de que Costas se recostara de su automóvil — sino en el momento mismo en que Costas se recuesta — por lo menos cuando Quiñones encuentra, según Soto, las listas de bolita en el asiento de atrás del carro, - por el mismo sitio en que estuvo Costas? Es de observarse que las únicas dos personas que declaran que ven a Costas re-costarse del automóvil son Francisco Vázquez Ortiz, el testigo que lo vió todo, y el propio Soto. Esto ocurrió en la vista de la moción.
¿Por qué Soto, al encontrar el detective Quiñones las listas de bolita en su automóvil y exclamar “No busquen más, aquí está”, increpa a Quiñones diciéndole “Mire bandido, ¿cómo usted dice que esto está aquí? Eso lo metería usted mismo.” ¿Por qué no le atribuye a Costas en ese mismo instante el ha-berle puesto las listas allí? ¿No acababa de ver a Costas re-costado de la puerta trasera del automóvil con el brazo derecho hacia dentro, por el mismo sitio en que Quiñones encontró las listas de bolita? ¿No se lo había anticipado Rivera. Vizca-rrondo? ¿No habían registrado el carro antes de acercarse a él Costas y nada habían encontrado?
Aunque Soto declaró en la vista de la moción que se retiró del negocio de bolita el 3 de mayo de 1949 porque “el detective Virella me hizo un rancho”, al ser preguntado si antes de la noche en que fué al cuartel a fiar al hermano de Harry Lake *128jugaba bolita contestó “Sí, señor, antes del 27 de mayo de 1950, sí, señor”. ¿No se contradice el propio Soto con esta admisión?
El pretexto que da Soto para fijar la fecha del 3 de mayo de 1949 como la fecha en la cual se retiró del negocio de bolita fué la de que el detective Virella le había hecho “un rancho”. Lo absurdo de este calificativo puede apreciarse de una mera lectura del caso de Pueblo v. Soto, supra. Allí Soto fué arres-tado junto a Lake Penn y a un tal Santana. Este, según el detective Virella, tenía en sus manos, entre otros papeles, una lista de bolita y estaba recostado del carro de Soto, hablando con Soto, quien al ver a Virella comentó “allá viene Virella”, y Santana trató de destruir la lista, guardándose los demás papeles en el bolsillo. Resolvimos que no siendo material de bolita lo que tenía Santana en sus manos, según resolvió la corte inferior, no había causa para el arresto de Soto y por lo tanto su registro fué ilegal. Los hechos elocuentemente indi-can lo inadecuado del concepto de “rancho” usado por Soto, so-bre todo en vista de que en el registro a que fué sometido en el cuartel se le encontró un pequeño papel con dos números de bolita. Evidentemente, para Soto toda intervención de la detective con él es un “rancho”.
Lo cierto es que Soto ha admitido, en la forma ya dicha, que antes del 27 de mayo de 1950 (en que se le arrestó por la infracción por la cual fué convicto en el presente caso) ju-gaba bolita. . Pero hay otra admisión de Soto que reviste ca-racteres de extraordinaria importancia. Es aquélla que se relaciona con el colector número 14. Lo declarado por Soto— que aparece sobre este extremo transcrito en el resumen de la prueba — es una confesión suya de que el colector que usaba el número 14 recogía para él. Es precisamente porque Soto no está afirmando categóricamente que el colector número 14-fuera suyo — lo cual no podía esperarse de él — que sus pala-bras adquieren verdadera importancia. Soto está explicando que cuando era banquero le hicieron una vez “una pillería”. Le entregaban la colecta y no se contaba el número de páginas. *129Le reclamaron un dólar de premio de una colecta de 60 pági-nas. El buscó la página en que podría aparecer el número premiado, sin encontrarla. Preguntó al colector que cuántas páginas tenía la colecta diciéndole éste que 61, mientras Soto decía 60. Como no tenía comprobante tuvo que pagar $500. “Desde ésa yo cogí que cada colector tenía que identificarse con un número. Es igual con el 14. , Había que contar las páginas. Al buscar la colecta tenía que contar las páginas.”
¿No es Soto en su vida de banquero el que sufre un timo de parte de sus agentes o colectores y tiene que pagar un premio de $500, y ante esa experiencia exige que cada colector se iden-tifique con un número? ¿No dice seguidamente que “es igual con el 14” y que “al buscar la colecta tenía que contar las pá-ginas”? Si Soto está atacando la sentencia condenatoria en su contra y ha declarado que un colector trabaja solamente para un banquero, ¿por qué al referirse al “14” lo relaciona con la medida previsora que adoptó en su negocio de bolita como consecuencia de la “pillería” que le hicieron y dice que “es igual con el 14”, y que al buscar la colecta había que contar las páginas? ¿No está hablando él de sus propias experien-cias en el negocio de bolita? ¿Para qué banquero trabajaba el “14” si no para él mismo? Es la verdad que le sale a flor de labios, sin querer decirla. Por eso dije antes que el tal An-dújar resultaba el testaferro tras el cual se escudaba Santos Lake así como también Soto Zaragoza.
Admitido virtualmente por Soto, como he expuesto, que el colector “14” trabajaba para él y hallada parte de la colecta del “14” en manos de Santos Lake, no es difícil llegar a la conclusión de que no ha existido fraude alguno ni que las lis-tas fueron puestas en el automóvil de Soto. ¿Es que vamos a aceptar como buenos los testimonios de boliteros confesos y convictos sobre las prácticas establecidas en sus actividades del negocio dé bolita, actividades que, por ser patrimonio ex-clusivo y estar bajo el único control de ellos, pueden ser ajus-tadas elásticamente para servir mejor sus propios intereses? ¿No es lo más razonable pensar que Santos Lake había ya re-*130cogido y entregado a Soto las 37 listas recogidas del “14” en una primera vuelta, y que luego de recoger el resto en otra visita al “14”, así como las del “6” y de “Río” fué sorprendido y arrestado por la detective? En la prueba del propio Soto hay base para así afirmarlo, pues mientras Santos trae las colectas del “6”, del “14” y de “Río” de la calle Loíza y del Barrio Obrero, antes de entregarlas a su banquero detiene a Vázquez para que lo lleve al Barrio Obrero, y antes de ir allá es que lo arrestan. ¿Para qué volver al Barrio Obrero, si de allá viene? ¿A quién va a entregarle Santos las colectas que ha traído de la calle Loíza y el Barrio Obrero? ¿No será que va a dar una nueva vuelta en busca de más colectas?
Es de notarse que Santos, Vázquez y Muskus fueron arres-tados en la calle Cerra, en la Parada 15. ¿No es en la Pa-rada 15, en la calle Monserrate, donde también está Soto cuando el padre del testigo Ramón Pérez Méndez recibe la lla-mada de que le avise a Harry Lake de que han arrestado a su hermano? ¿No es en la Parada 15 también donde posterior-mente es arrestado Harry Lake Penn mientras hablaba con “los muchachos”? ¿No surge de la prueba que Soto tenía propiedades en la Parada 15?
Finalmente, ¿no era lógico esperar que Soto, que sabía ya que Santos había sido arrestado — víspera de la jugada por la noche — aprovechara la más mínima oportunidad para revisar la colecta parcial que había recibido de Santos y se apresu-rara a sacar a éste bajo fianza a fin de poder determinar qué colectas de las recogidas por él le habían sido ocupadas?
Hasta aquí mi análisis de la prueba. Es ostensible, a mi juicio, el error del juez inferior en su apreciación. A esa con-clusión llego “sin especulaciones y sin forzar implicaciones no necesariamente sostenidas por dicha prueba”; con mi deber de conciencia cumplido al disentir de la opinión del Tribunal y con gran reverencia para mis colegas que al igual que el juez sentenciador han cumplido con su deber a cabalidad.
Al igual que este Tribunal ha hecho en otros casos, Junta del Muelle v. P. R. Am. Sugar Refinery, 70 D.P.R. 361; To*131rres v. Vélez, 49 D.P.R. 730; Maldonado v. The Porto Rico Drug, 31 D.P.R. 747, es mi criterio que la resolución apelada debería revocarse por el error apuntado. La regla de que no intervendremos con la apreciación que de la prueba haga un tribunal inferior a menos que se nos demuestre que en dicha apreciación se incurrió en manifiesto error, no por conocida y reiterada resulta inexorable ni inflexible. Precisamente para llegar a la conclusión de que un tribunal inferior incurrió en error manifiesto en la apreciación de la prueba, este Tribunal tiene que escrutar el récord en un proceso mental de raciona-lización que tiene su origen inevitable en las reglas que rigen lá conducta humana. Así tiene que ser, pues no vemos ni oímos declarar a los testigos, ni apreciamos sus gestos ni ac-titudes. De otra manera, nunca podría un tribunal de ape-lación revocar una sentencia por ese fundamento.
Yendo, sin embargo, aún más lejos y sin que sea necesario citar autoridad alguna — por ser clara y patente la situación en este caso — creo que la prueba aquí debe aquilatarse por normas ya trazadas en repetidas ocasiones por este Tribunal para situaciones similares,, El juez que conoció de la moción, que no fué el que intervino en el juicio, tuvo ante sí no sólo los testigos que declararon en dicha vista, si que. también el récord taquigráfico de las declaraciones de los testigos que de-clararon en el juicio. Ese récord taquigráfico tuvo que ser necesariamente examinado y considerado por el juez inferior conjuntamente con las declaraciones de los testigos que decla-raron ante él. En cuanto a ese récord, del cual no podemos prescindir al resolver este caso, este Tribunal está en la mis-ma posición que el tribunal inferior para llegar a sus propias conclusiones de hecho. Encarnación v. Salim, 69 D.P.R. 766; Nogueras v. Muñoz, 67 D.P.R. 441; Gómez v. Trujillo, 59 D.P.R. 468.
En este punto deseo hacer claro que no es mi criterio que el juez inferior viniera obligado a, rechazar totalmente el tes-timonio de testigos que hubieren faltado a la verdad en una parte de sus declaraciones. ■ Cité anteriormente el artículo *132524 del Código de Enjuiciamiento Civil (162 Ley de Evidencia, y el caso de Pueblo v. Nieves, supra) conociendo en toda su significación' la interpretación dada en dicho caso por este Tribunal a dicho precepto. Lo hice precisamente, para indi-car la cautela con que el'juez inferior debió haber recibido la prueba en apoyo de la teoría de fraude. Y como un motivo más para indicar por qué su apreciación de dicha prueba fué manifiestamente errónea.
En vista de lo anterior, es mi opinión que la resolución que anuló la sentencia condenando a Soto Zaragoza y Lake Penn a dos años y un año de cárcel respectivamente, debería revo-carse y dejarse dicha sentencia en todo su vigor.

 La magnífica actuación del Lie. F. Fernández Cuyar en esa vista y en todo-el procedimiento ha estado a la altura de su bien ganado y sólido prestigio y honestidad profesional. Nada hay en el récord, sin embargo, que justifique la imputación de Soto al abogado Archilla Laugier de que lo .defendió mal en el juicio.


 Recuérdese que un Juez Municipal estuvo la noche de los hechos en el cuartel de la detective, y tenemos que suponer que autorizó, o por lo menos sancionó, la actuación de Castro.


 Véase Raffel v. United States, 271 U. S. 494, 70 L. ed. 1054.